Exhibit 10.1 MEDIA GENERAL, INC. 1995 LONG-TERM INCENTIVE PLAN DEFERRED STOCK UNIT AGREEMENT This DEFERRED STOCK UNIT AGREEMENT (this “ Agreement ”) is made and entered into as of [●], 2014 (the “ Grant Date ”), by and between Media General, Inc., a Virginia corporation (the “ Parent ”), and (the “ Grantee ”). WHEREAS, the Company maintains the Media General Inc. 1995 Long-Term Incentive Plan, as amended (the “ Plan ”) pursuant to which it may grant, among other things, Other Stock-Based Awards (as defined in the Plan); and WHEREAS, in recognition of the Grantee’s service to the Company, the Company desires to grant deferred stock units to the Grantee as provided herein. NOW, THEREFORE, in consideration of the mutual covenants contained herein and other valid consideration, the amount and sufficiency of which are acknowledged, the parties hereto agree as follows: 1.
